UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES MTUME,
                                      Plaintiff,
                                                                          OPINION AND ORDER
                          – against –
                                                                               18 Civ. 11747 (ER)

SONY MUSIC ENTERTAINMENT,
                                      Defendant.


Ramos, D.J.:

           James Mtume, a musician, songwriter, activist, and radio personality, brings this action

against Sony Music Entertainment (“Sony”) seeking declaratory relief. Doc. 31. Before the

Court is Sony’s motion to dismiss for lack of subject matter jurisdiction pursuant to Federal Rule

of Civil Procedure 12(b)(1). Doc. 41. For the reasons stated below, the motion is GRANTED.

I.         BACKGROUND

           A. Statutory Background

           Under the Copyright Act, there are two avenues by which authors, including songwriters,

or their successors, can terminate copyright grants. Section 304 of the Act describes a process

for terminating grants that were executed prior to 1978 for works that were copyrighted and

created as of January 1, 1978. 17 U.S.C. § 304. Section 203 sets forth a termination process for

grants that were executed in or after 1978, irrespective of when the work was copyrighted. 1 Id. §

203.

           Certain works, however, fit into neither category. These are works that were transferred

and/or assigned by an agreement dated before January 1, 1978, but were not created until after



1
    Works made for hire are outside the scope of both termination provisions. 17 U.S.C. §§ 203(a), 304(c), 304(d).
this date. They are referred to as “gap works.” Similarly, the term “gap grants” refers to pre-

1978 agreements that concern works that were not created until 1978 or later. Because § 203 ap-

plies only to works with grants that were executed in or after 1978, gap works did not initially fit

under § 203’s framework. This changed in December 2010, when the Copyright Office opined

that § 203 would be the relevant provision for gap grants and allowed termination notices for gap

grants to be recorded under this provision. U.S. Copyright Office, Analysis of Gap Grants under

the Termination Provisions of Title 17, p. i (2010), http://www.copyright.gov/reports/gap-grant-

analysis.pdf; 37 C.F.R. § 201.10(f)(1)(ii)(C). In doing so, the Copyright Office noted that the re-

cordation of termination notices was “without prejudice to how a court might ultimately rule on

whether any particular document qualifies as a notice of termination within the scope of section

203, consistent with longstanding practices for all notices of termination recorded by the Office.”

Gap in Termination Provisions, 76 Fed. Reg. 32,316 32,320 (June 6, 2011). 2

        Parties may terminate grants under § 203 ﬁve years from “the end of thirty-ﬁve years

from the date of execution of the grant,” but if the grant “covers the right of publication of the

work,” that ﬁve-year period begins “at the end of thirty-ﬁve years from the date of publication of

the work . . . or at the end of forty years from the date of execution of the grant, whichever term

ends earlier.” 17 U.S.C. § 203(a)(3). In relevant part, the statute provides that

        �e [termination] notice shall state the eﬀective date of the termination, which shall
        fall within the [speciﬁed ﬁve-year period], and the notice shall be served not less
        than two or more than ten years before that date. A copy of the notice shall be
        recorded in the Copyright Oﬃce before the eﬀective date of termination, as a
        condition to its taking eﬀect.




2
  Courts have yet to address whether § 203 applies to “gap works.” Doc. 31 ¶ 3. Though this issue is raised in the
case, the Court need not address it at this juncture.



                                                         2
Id. § 203(a)(4)(A). During this two- to ten-year period and after the termination notice has been

served, the grantor may only enter into a valid agreement to make a further grant with the

original grantee, or with that grantee’s successor in title. Id. § 203(b)(4).

       According to the legislative history, this period was included in the statute to provide the

original grantee additional bargaining power. �ough this period was referred to as being “in the

nature of a ‘right of ﬁrst refusal,’” H.R. Rep. No. 94-1476, at 127 (1976), subsequent cases have

clariﬁed that the term “right of ﬁrst refusal” was used imprecisely. See Bourne Co. v. MPL

Commc’ns, Inc., 675 F. Supp. 859, 865 (S.D.N.Y. 1987) (“�e statute provides merely that an

agreement between the terminating party and the terminated grantee prior to the eﬀective date of

termination is the only one that is valid and enforceable against the [terminating party]. �e

statute does not provide that any agreement negotiated by the terminating party must ﬁrst be

oﬀered on the same terms to the terminated grantee, which is what a right of ﬁrst refusal, as it is

commonly understood, would require.”). “�e provision does give the terminated grantee,”—in

the instant case, Sony—“a preferred competitive position[,] but if the author can aﬀord to wait

for competitive oﬀers until after the eﬀective date of termination, he can overcome any

advantage the grantee or successor may seek to gain from the preferential position.” Id. at 865–

66 (internal quotation marks and citations omitted); see also Baldwin v. EMI Feist Catalog, Inc.,

805 F.3d 18, 26 (2d Cir. 2015) (“�is existing-grantee exception was included in the 1976 Act to

give the grantee some advantage over others in obtaining the terminated rights.” (internal

quotation marks and citations omitted)).

       B. Factual Background

       Mtume is “an award-winning musician, songwriter, activist, and radio personality.” Doc.

31 ¶ 7. His instant dispute with Sony involves an eight-song album titled Juicy Fruit. Juicy

Fruit is a “gap work” because it was released in the United States in 1983 pursuant to an
                                                  3
agreement made between Mtume and Zembu Productions, Inc. (“Zembu”) in 1977 (the “1977

Agreement”). Id. ¶¶ 12–16. According to the 1977 Agreement, Mtume “agreed to render, on an

exclusive basis, his services as a recording artist, and to deliver to [Zembu] long playing (LP)

record albums consisting of master recordings embodying Mtume’s musical performances.” Id.

¶ 13. As part of the agreement, Mtume also granted Zembu all rights of copyright to these

master recordings. Id. ¶ 14. Zembu assigned the1977 Agreement to CBS Records, Inc. (“CBS”)

on August 27, 1979. Id. ¶ 15. On June 6, 1983, CBS obtained a copyright registration for all of

the recordings on the album. Id. ¶¶ 17–18. Sony subsequently acquired CBS in 1987 and

became the successor in interest with respect to copyright interests in all of the sound recordings

created under the 1977 Agreement, including Juicy Fruit. Id. ¶ 19.

         In July 2015, Mtume sent a termination notice (the “2015 Notice”) to Sony regarding two

albums—Kiss the world goodbye and In search of the rainbow seekers—and one song—“Juicy

Fruit, pt. 2 (reprise); Juicy Fruit,” 3—all three of which were created under the 1977 Agreement.

Id. ¶ 20. Sony subsequently informed Mtume via three separate letters that it believed the 2015

Notice was ineﬀective for several reasons, including that the sound recordings were works for

hire 4 and therefore not subject to termination under the Copyright Act, and that the sound

recordings created pursuant to the 1977 Agreement were not subject to termination under § 203

of the Copyright Act, presumably because Sony believes § 203 does not apply to “gap works.”




3
 �e song “Juicy Fruit, pt. 2 (reprise); Juice Fruit” is a remix single which was released prior to the Juicy Fruit
album and which is also on the album.
4
  A work made for hire is deﬁned as “a work prepared by an employee within the scope of his or her employment;
or a work specially ordered or commissioned for use as a contribution to a collective work.” 17 U.S.C. § 101.
Section 203 is inapplicable to these works. Id. § 203(a).



                                                           4
Id. ¶¶ 21–22. �e 2015 Notice is the subject of a related lawsuit between Mtume and Sony

currently pending before this Court. 5 Id. ¶ 23.

          On October 1, 2018, Mtume sent Sony another termination notice, this time in reference

to the sound recordings on the Juicy Fruit album (the “2018 Notice”). Id. ¶ 24. �e Copyright

Oﬃce recorded the Termination Notice on December 19, 2018. Id. According to the notice, the

eﬀective date of termination is October 9, 2020. Id., Ex. A. Sony has yet to respond to the 2018

Notice.

          C. Procedural History

          Mtume initiated this action on December 14, 2018 for declaratory relief pursuant to the

Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., and the Copyright Act, 17 U.S.C. § 203.

Doc. 1. He subsequently amended the Complaint on June 4, 2019 to indicate that the 2018

Notice had been recorded by the Copyright Oﬃce. Doc. 31. Speciﬁcally, Mtume requests a

declaration that the sound recordings on the Juicy Fruit album are terminable pursuant to § 203

of the Copyright Act and that the 2018 Notice is valid and complies with the provisions of 17

U.S.C. § 203.

          Sony ﬁled the instant motion to dismiss on August 9, 2019. Doc. 41. It argues that

Mtume’s request for declaratory judgment is unripe because Sony has yet to respond to the 2018

Notice and therefore has taken no position on its validity. In response, Mtume argues that Sony’s

position toward the 2015 Notice is suﬃcient to create a concrete dispute between the parties.

          �e Court agrees with Sony.




5
 In that case, the Court recently denied Sony’s motion to dismiss Mtume’s claims under Federal Rule of Civil
Procedure 12(b)(6). Mtume v. Sony Music Entm’t, 18 Civ. 6037 (ER), 2019 WL 4805925 (S.D.N.Y. Sept. 30, 2019).
�e Court presumes familiarity with the underlying facts in that case.

                                                      5
II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) requires that an action be dismissed for lack of

subject matter jurisdiction when the district court lacks the statutory or constitutional power to

adjudicate the case. Fed. R. Civ. P. 12(b)(1). The party asserting subject matter jurisdiction car-

ries the burden of establishing, by a preponderance of the evidence, that jurisdiction exists. Mor-

rison v. Nat’l Australia Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (quoting Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000)). “On a Rule 12(b)(1) motion challenging the

district court’s subject matter jurisdiction, the court may resolve the disputed jurisdictional fact

issues by referring to evidence outside of the pleadings . . . .” Zappia Middle East Constr. Co.

Ltd. v. Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000). When evaluating a motion to

dismiss for lack of subject matter jurisdiction, the court accepts all material factual allegations in

the complaint as true but does not draw inferences from the complaint favorable to the plaintiff.

J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir. 2004) (citing Shipping Fin. Servs.

Corp. v. Drakos, 140 F.3d 129, 131 (2d Cir. 1998)).

III.   DISCUSSION

       Sony argues that dismissal is warranted because Mtume’s claim for declaratory relief

regarding the 2018 Notice is not ripe. �e Declaratory Judgment Act states that “[i]n a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a). �e “case of actual controversy”

indicated by the statute refers to the types of “cases” and “controversies” justiciable under Article

III. MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 126–27 (2007) (citing Aetna Life Ins. Co.

v. Haworth, 300 U.S. 227, 240 (1937)). “A declaratory judgment action is ripe for judicial

review only if ‘there is a substantial controversy, between parties having adverse legal interests,

                                                   6
of suﬃcient immediacy and reality to warrant the issuance of a declaratory judgement.’” Toto,

Inc. v. Sony Music Entm’t, 60 F. Supp. 3d 407, 418 (S.D.N.Y. 2014) (quoting Duane Reade, Inc.

v. St. Paul Fire & Marine Ins. Co., 411 F.3d 384, 388 (2d. Cir. 2005)). �e Second Circuit has

held that “[w]here the contingent event upon which the controversy rests is unlikely to occur, the

controversy lacks ‘suﬃcient immediacy and reality’ to warrant declaratory relief.” In re

Prudential Lines Inc., 158 F.3d 65, 70 (2d Cir. 1988). “�e diﬀerence between an abstract

question and a ‘controversy’ contemplated by the Declaratory Judgment Act is necessarily one of

degree . . . .” Md. Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941).

       Ripeness is a twofold inquiry, including both constitutional and prudential questions. See

Simmonds v. I.N.S., 326 F.3d 351, 356–58 (2d Cir. 2003). “�e ﬁrst of these ripeness

requirements . . . goes, in a fundamental way, to the existence of jurisdiction.” Id. at 357.

Constitutional ripeness “prevents courts from declaring the meaning of the law in a vacuum and

from constructing generalized legal rules unless the resolution of an actual dispute requires it.”

Id. However, the second “is a more ﬂexible doctrine of judicial prudence, and constitutes an

important exception to the usual rule that where jurisdiction exists a federal court must exercise

it.” Id. “[W]hen a court declares that a case is not prudentially ripe, it means that the case will

be better decided later and that the parties will not have constitutional rights undermined by the

delay.” Id.

       Sony’s argument sounds primarily in concerns over prudential ripeness. However, “[it] is

the obligation of a court, on its own motion, to inquire as to subject matter jurisdiction and

satisfy itself that such jurisdiction exists.” Da Silva v. Kinsho Int’l Corp., 229 F.3d 358, 361–62

(2d Cir. 2000) (citation omitted). �e Court will therefore consider whether Mtume’s action for

declaratory judgment is both constitutionally and prudentially ripe.



                                                  7
        A. Constitutional Ripeness

        “Often, the best way to think of constitutional ripeness is as a specific application of the

actual injury aspect of Article III standing.” Nat’l Org. for Marriage, Inc. v. Walsh, 714 F.3d

682, 688 (2d Cir. 2013). The first requirement of constitutional standing is that “the plaintiff

must have suffered an injury in fact—an invasion of a legally protected interest which is (a) con-

crete and particularized and (b) actual or imminent, not conjectural or hypothetical.” Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal quotations and citations omitted). “[T]o say

a plaintiff’s claim is constitutionally unripe is to say the plaintiff’s claimed injury, if any, is not

‘actual or imminent,’ but instead ‘conjectural or hypothetical.’” Nat’l Org. for Marriage, 714

F.3d at 688 (quoting Lujan, 504 U.S. at 560). “A claim is not ripe for adjudication if it rests

upon contingent future events that may not occur as anticipated, or indeed may not occur at all.”

Texas v. United States, 523 U.S. 296, 300 (1998) (internal quotations and citations omitted).

        It is undisputed that Sony has taken no action in response to the October 2018 Notice.

�e central question, then, is whether Sony’s statements regarding the 2015 Notice indicate a

position towards the October 2018 Notice that is concrete, rather than conjectural, so as to create

a dispute between the parties. In its responses to the 2015 Notice, Sony maintains that it

“believes that the Work[s] [are] . . . work[s] made for hire and [are] thus not subject to

termination under any circumstances,” and that “to the extent the recordings at issue were

created pursuant to a grant contained in a 1977 agreement, we do not believe that such

recordings could potentially be subject to Section 203 of the Copyright Act.” Doc. 31, Exs. B–

D. On its face, the second statement is not cabined to Sony’s position towards the works

referenced in the 2015 Notice, but rather is phrased as Sony’s general position towards gap

works at large. It appears clear, then, that there is a live dispute between the parties as to whether



                                                    8
recordings created pursuant to the 1977 Agreement—like the Juicy Fruit album at issue here—

are terminable under § 203. 6

         Furthermore, Mtume alleges that, “[b]y refusing to recognize [his] termination rights,

including the ability to recapture gap grants under Section 203, Sony has created a cloud over

Mtume’s future copyright ownership in the sound recordings [included in the album] and made it

diﬃcult, if not impossible, for Mtume to exploit these valuable copyright assets.” Doc. 31 ¶ 27.

Sony maintains that this injury is speculative at best because the Copyright Act prevents Mtume

from entering into enforceable contracts until the eﬀective date of termination. However,

nothing in the Act prevents Mtume from entering into negotiations concerning its copyright.

Bourne, 675 F. Supp. at 865 (“�e statute neither compels the terminating party to negotiate with

the terminated grantee, nor forbids him from negotiating with anyone else. All it requires is that

prior to the eﬀective date of termination, the terminated grantee is the only person with whom

the author or his successor can make an enforceable and eﬀective agreement to transfer those

rights.”). Notwithstanding Mtume’s ability to begin negotiating, courts in other circuits have

found similar circumstances suﬃcient for ripeness purposes because of the uncertainty these

notices create regarding a grantor’s future ability to consummate these negotiations. See Ray

Charles Found. v. Robinson, 795 F.3d 1109, 1117 (9th Cir. 2015) (ﬁnding allegations “that the

notices of termination immediately clouded [the Foundation’s] ability to assess its future income

stream and to rely on the royalties” suﬃcient for ripeness purposes). �is Court agrees.


6
  Notably, Sony has not extinguished this dispute with regards to the Juicy Fruit album by entering into a covenant
not to sue or otherwise. See, e.g., Velvet Underground v. Andy Warhol Found. for the Visual Arts, Inc., 890 F. Supp.
2d 398, 404 (S.D.N.Y. 2012) (“Accordingly, in intellectual property cases, when a declaratory judgment plaintiﬀ
seeks a declaration that an asserted right is invalid or otherwise unenforceable and the declaratory defendant
provides the plaintiﬀ with a covenant not to sue for infringement of that right, that covenant can extinguish any
current or future case or controversy between the parties, and divest the district court of subject matter jurisdiction.”
(internal quotation marks and citation omitted)).



                                                           9
       �e Court therefore ﬁnds that the case is ripe for purposes of Article III. However, the

Court must also consider prudential concerns before deciding whether to exercise its jurisdiction.

       B. Prudential Ripeness

         “Prudential ripeness is . . . a tool that courts may use to enhance the accuracy of their

decisions and to avoid becoming embroiled in adjudications that may later turn out to be

unnecessary or may require premature examination of, especially, constitutional issues that time

may make easier or less controversial.” Simmonds, 326 F.3d at 359 (citing Alexander M. Bickel,

The Supreme Court 1960 Term Foreward: The Passive Virtues, 75 Harv. L. Rev. 40, 58–64

(1961)). To determine whether a claim is prudentially ripe, courts in this Circuit consider “(1)

‘the ﬁtness of the issues for judicial decision’ and (2) ‘the hardship to the parties of withholding

court consideration.’” Authors Guild, Inc. v. HathiTrust, 755 F.3d 87, 104 (2d Cir. 2014)

(quoting Murphy v. New Milford Zoning Comm’n, 402 F.3d 342, 347 (2d Cir. 2005)). “�e

ﬁtness analysis is concerned with whether the issues sought to be adjudicated are contingent on

unknowable future events.” Id. (citing N.Y. Civil Liberties Union v. Grandeau, 528 F.3d 122, 132

(2d Cir. 2008)). As to the second prong, “‘[t]he mere possibility of future injury, unless it is the

cause of some present detriment, does not constitute hardship.’” Grandeau, 528 F.3d at 134

(quoting Simmonds, 326 F.3d at 359)).

       Sony’s position towards works created pursuant to the 1977 Agreement is “not so

uncertain as to create a purely hypothetical case unﬁt for review under Article III,” but the level

of uncertainty in this case “does reduce the adjudicative ﬁtness of the issues.” Simmonds, 326

F.3d at 360. In other words, the issue may be better resolved at a later time, when Sony has had




                                                 10
an opportunity to articulate its position towards the works in the Juicy Fruit album at issue here. 7

Indeed, Sony may never take a position at all. Business, legal, or other reasons may counsel that

the instant conﬂict between Mtume and Sony be resolved without court intervention.

Alternatively, Sony may challenge the validity of the 2018 Notice for completely unrelated

reasons, in which case a decision by this Court now would have done little to resolve the conﬂict

and would be purely advisory in nature.

        In support of its position that the Court should not delay hearing his claim, Mtume relies

heavily on Century of Progress Productions v. Vivendi S.A., 16 Civ. 7733 (DMG), 2018 WL

4191340, at *15 (C.D. Cal. Aug. 28, 2018). However, Vivendi is distinguishable. In that case,

Plaintiﬀs served separate termination notices concerning the movie This is Spinal Tap on

Studiocanal and on UMG, both of which were subsidiaries of Vivendi. 2018 WL 4191340, at *3.

Plaintiﬀs sought to recapture rights in the motion picture and musical compositions from

Studiocanal, and in the sound recordings from UMG. Id. Only Studiocanal opposed the

termination notice. Id. at *14. After ﬁnding that UMG had “not taken a position to moot the

dispute,” the Court concluded that “it would be ineﬃcient” to consider Plaintiﬀs’ rights vis-à-vis

Studiocanal and UMG in two separate suits. Id. at *15–16. No such judicial economy concerns

are present here. Indeed, quite the opposite, as almost identical questions are raised by Mtume’s

ﬁrst lawsuit, which indisputably concerns a live dispute between the parties.

        Finally, neither party would be signiﬁcantly harmed by the adjudication of this matter at a

later time, if and when Sony responds to the 2018 Notice. Mtume currently has to right to

initiate and continue negotiations over the Juicy Fruit album, but he is prohibited from entering


7
 Mtume requests jurisdictional discovery on the question of whether Sony has yet to take a position on the validity
of the 2018 Notice. Doc. 44 at 10 n.8. However, the undisputed fact that Sony has not yet communicated any such
position to Mtume is itself dispositive on the issue. Accordingly, this request is denied.

                                                        11
